Citation Nr: 0824683	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs health-care system.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1946, and from July 1952 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Medical Center in San Diego, which denied 
eligibility to VA health benefits.  The veteran timely filed 
a Notice of Disagreement (NOD) in May 2006, and he received a 
Statement of the Case (SOC) that same month.  Thereafter, in 
July 2006, the veteran timely filed a substantive appeal.

The veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing, 
which the Board received in September 2006.  38 C.F.R. § 
20.704(e).  

As reflected in his May 2006 NOD and a July 2006 statement, 
the veteran has expressed his belief that he currently has 
hearing loss and dental disorders that are related to his 
active service.  The Board construes these statements as 
claims for service connection for said disorders, and 
therefore refers these matters to the appropriate RO for 
further action, to include adjudication of these issues after 
providing Veterans Claims Assistance Act (VCAA) notice.


FINDINGS OF FACT

The veteran submitted an application to enroll with the VA 
Medical Center for treatment of non-service connected 
disorders on May 5, 2006.


CONCLUSION OF LAW

The requirements for enrollment in the VA health-care system 
have not been met as a matter of law.  38 U.S.C.A. §§ 1721, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.36, 20.101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon an interpretation of 
the laws and regulations pertaining to basic eligibility for 
enrollment for VA health benefits for veteran's with not yet 
service connected disorders.  As no reasonable possibility 
exists that VCAA notice would aid in substantiating this 
claim, any deficiencies of such notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


II.  Law and Regulations

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a 
singular or combined rating of 50 percent 
or more based on one or more service 
connected disabilities or 
unemployability.

Category (2) is for veterans who have a 
singular or combined rating of 30 or 40 
percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are 
former prisoners of war; for veterans 
awarded the Purple Heart; for veterans 
with a single or combined rating of 10 
percent or 20 percent based on one or 
more service connected disabilities; for 
veterans who were discharged or released 
from active military service for a 
disability incurred or aggravated in the 
line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. 
§ 1151; veterans whose entitlement to 
disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only 
to the extent that such veterans' 
continuing eligibility for health care is 
provided for in the judgment or 
settlement described in 38 U.S.C.A. § 
1151; for veterans whose entitlement to 
disability compensation is suspended 
because of the receipt of military 
retired pay; and for veterans receiving 
compensation at the 10 percent rating 
level due to multiple noncompensable 
service connected disabilities that 
clearly interfere with normal 
employability.

Category (4) is for veterans who receive 
increased pension based on their need for 
regular aid and attendance or by reason 
of being permanently housebound and other 
veterans who are determined to be 
catastrophically disabled by the Chief of 
Staff (or equivalent medical official) at 
the VA facility where they were examined.

Category (5) is for veterans not covered 
by Categories (1) through (4) who are 
unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 
1722(a).

Category (6) is for veterans of the 
Mexican border period or of World War I; 
for veterans solely seeking care for a 
disorder associated with exposure to a 
toxic substance or radiation, for a 
disorder associated with service in the 
Southwest Asia theater of operations 
during the Gulf War, or for any illness 
associated with service in combat in a 
war after the Gulf War or during a period 
of hostility after November 11, 1998; and 
for veterans with 0 percent service 
connected disabilities who are 
nevertheless compensated, including 
veterans receiving compensation for 
inactive tuberculosis.

Category (7) is for veterans who agree to 
pay the United States the applicable co-
payment determined under 38 U.S.C.A. § 
1710(f) and 1710(g) if their income for 
the previous year constitutes "low 
income" under the geographical income 
limits established by the Department of 
Housing and Urban Development (HUD) for 
the fiscal year that ended on September 
30 of the previous calendar year.  See 42 
U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not 
included in priority category 4 or 7, who 
are eligible for care only if they agree 
to pay to the United States the 
applicable co-payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

The Board specifically notes that, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8, as in this case,  and who 
either were not in an enrolled status on January 17, 2003, or 
who requested disenrollment after that date.  38 U.S.C.A. §§ 
1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).

III. Analysis 

As noted above, effective from January 17, 2003, "VA will 
suspend the enrollment of additional veterans [in the program 
that provides hospital and outpatient care] who are in the 
lowest statutory enrollment category (priority category 8)."  
See 68 Fed. Reg. 2670 (Jan. 17, 2003) (now codified at 38 
C.F.R. § 17.36).  Thereafter, on May 5, 2006, the veteran 
submitted an application for enrollment for VA treatment, to 
include for hearing and dental disorders, which as of yet 
have not been service connected.   

Because the veteran submitted his application after January 
17, 2003, the Board must deny his claim for eligibility as a 
veteran in Priority Group 8 as a matter of law.  The Board 
comments that it is bound, both by statute and regulation, to 
follow such provisions, and in this regard exercises no 
discretion.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  

The Board further comments that the veteran has not disputed 
that he filed his application for enrollment in May 2006, 
well after January 2003, nor has he stated that he currently 
has a compensable service connected disability, or that his 
income is less than the geographic-means test that might 
otherwise exempt him from the enrollment exclusion.  Under 
these circumstances, the Board must deny his claim.
 

ORDER

Enrollment in the VA health-care system is denied as a matter 
of law.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


